Concürrino Opinion.
Poché, J.
The object of the “ Sunday law,” as expressed in its title, is to require “ all stores, shops, groceries, saloons, and all places of public business, which are or may be conducted under any law of the State of Louisiana, or under any parochial or municipal law or ordinance, * * to be closed on Sundays.”
It is undeniable, that, under its provisions, all dealers in groceries must close their establishments on Sundays, but the city of New Orleans, intervening herein for the protection of its market lessees, contends that dealers in groceries in the public markets are not reached by the law, but that they are protected by Section 3 of the act, which provides that the law shall not apply to public and private markets.
Nothing in the language of the act, or in the spirit of the legislation, suggests the slightest legislative intention to make such a discrimination, and it is difficult to conceive of any reason which could justify a distinction between the act of selling groceries in a store, house, or shop, and selling the same kind of goods in the public market of a city or town.
*544In the case of the State ex rel. Walker vs. Judge, recently decided, by this Court (Southern Reporter, Col. 1, p. 487), which involved the alleged unconstitutionality of the Sunday law, the point was made by relator’s counsel, who argued that the law was not uniform or equal in its prohibitions, and particularly in its exemptions, on the ground, among others, that grocery stores were required to close on Sunday while dealers in groceries in the public markets were allowed to carry on their business on the same day. To that contention this Court answered : “ The objection has not the slightest force. The law is not unequal in any constitutional sense. No person in the State is permitted to purchase any of the prohibited callings on Sunday. * * * It is enough to say that the law does'not expressly grant such privilege, and it will be time enough to determine whether, under a proper construction of the law, it exists, when a ease directly involving the question is presented.” That case is now before the Court, and having sustained the law as constitutional, because, under a proper construction, it was not amenable to the charge that it permitted certain persons to pursue some of the prohibited callings on Sunday, we are now asked by the defense to allow the selling of groceries in the public markets on Sunday, under the very law which avowedly prohibits that very act, in all other places, all over the State. Could we consistently make such a ruling?
We sustained the law simply because it was the legislative will, not violative of any restriction in the Constitution, and we have no more reason, by construction, to limit or restrict its intended effect, so as to avert any resulting inconveniences, than we had to declare its nullity as a whole. No reason can be invoked to authorize, under the law, the selling of groceries in the public markets of New Orleans, which would not, at the same time, justify the selling of the same kind of goods in stores where the same are universally sold in the city, as well as in all other localities in the State.
Guided by respectable authority, this Court rested the action of the ’Legislature in adopting a Sunday law, on the following considerations, deriving their efficacy from the exercise of the police power ; “ It is claimed that, from physical causes, men require respite from intellectual and physical labor in the proportion of one day’s rest in seven, and that a law.which enjoins this is not only for the aggregate good of society, but for the boneiit of all the members. It is said that the labor of six days, with this relaxation, is more productive in the long run than the uninterrupted labor of the week. It is said, besides, that this law affords, indirectly, protection against oppression to *545employes — women, apprentices and servants — and that, but for the law, men would keep open stores and shops because their neighbors did so, and that, by competition, a sort of compulsion exists to violate the laws of health.”
Hence, there is no force in the argument based on the great inconvenience to the people of this city, who would, by the unexceptional enforcement of the law, be deprived of the privilege of purchasing certain grocery articles on Sunday, which articles had been from time immemorial sold in the public markets of New Orleans. The sale of such articles in grocery stores, especially in the proverbial u corner grocery,” certainly antedates that custom, and yet the Legislature did not hesitate to destroy that “ greater convenience.” And no reason is apparent, from the language of the act, or in the argument of defendant’s counsel, to indicate the slightest legislative intent to spare the other or lesser convenience. A Sunday law does not deal with conveniences it is avowedly an invasion on all conveniences on Sunday. It seeks, with an iron hand, to enforce obedience to a principle by means of a rule which is unbending, except when confronted by necessity.
Hence, to be constitutional, it must make or countenance no discrimination between persons pursuing the same calling, and, therefore, it cannot be construed, as contended for, as making a distinction when there exists no difference.
It would, indeed, be too violent a presumption to suppose that under the guidance of the considerations which underlie all Sunday laws, our legislators could have conceived the opinion that dealers in groceries under a market shed did not need as much rest as vendors of groceries in stores; or that, unlike the latter, the market grocery dealers could not have made their business as productive in the long run, with the labor of six days, as with the uninterrupted labor of the week,” or that, in the absence of a Sunday law, the employees of the market grocer would have been less exposed to the oppression of their employers thau those of the grocer in the store.
No more is our law-maker amenable to the charge of contemplating the convenience of the poorer classes in New Orleans by means of a permission to buy certain articles of groceries in. the markets on Sundays, at the same time (and by means of the same law) that he peremptorily ordered the closing on Sunday of “ all plantation stores,” which are the only market within the reach of more than three hundred thousaud laborer's in the cotton, rice and sugar Helds of *546Louisiana, who yield to no other class in this city in the need of relaxation of the rule for conveniences on Sunday.
There is no more force in the argument that our construction of the Sunday law will cause great losses to the city of New Orleans in her market revenues. This Court never shrinks from the legitimate responsibility of its own acts. But it is easily conceived that such a responsibility cannot rest on the shoulders of the judiciary, wlio is powerless to avert the evil resulting from bad laws, as long as the same cannot be annulled as unconstitutional.
The remedy must be sought at the hands of the law-making power which alone has the authority to repeal obnoxious or unwise legislation.
Por these reasons, and for those contained in the opinion prepared by the Chief Justice, I concur in the decree herein rendered.